DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on March 10, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Response to Amendment
Applicant’s amendment filed August 25, 2020 has been entered. Claims 1-4 and 6-9 remain pending in the application, while claims 5 and 10 remain canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term “server” claimed in independent claim 6, under its broadest reasonable interpretation, would encompass software per se. Nothing in the claim positively recites any computing hardware whatsoever, and one of ordinary skill in the art would understand the functions of a “server” as being able to be achieved through software. The examiner notes that dependent claims 7-9 depend directly or indirectly upon independent claim 6 and are rejected for similar reasons as have been set forth above with regard to claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2003/0004949 to Hong in view of US Patent No. 6,321,265 to Najork, in further view of US Pre-Grant Publication 2011/0016123 to Pandey (cited and made of record in 9/5/2019 Non Final Rejection and associated references list) as evidenced by Non Patent Literature documents “NPL Understanding TCP Sequence and Acknowledgement Numbers – PacketLife.pdf” and “RFC_5966 - _DNS_Transport_over_TCP_-_Implementation_Requirements.pdf”.
	With regard to independent claim 1,
	Hong teaches a method for storing data, the method comprising: 
	receiving, from a plurality of clients, data to store at a database (Hong: abstract – store data from clients at a database); and 
	when requests to store data at the database are received at a predetermined rate (Hong: ¶0042 – predetermined rate.)
		responding to the plurality of clients the data was received from (Hong: ¶0021 – clients connected by the Internet, e.g. client server system. The transfer ; 
		storing the data in the database. (Hong: abstract – storing data at a database received from clients at a known/predetermined rate, as discussed in ¶0042.)
	Hong does not fully and explicitly teach pushing the data in a primary data queue,
		removing the data from the primary data queue using multithreading assigned by a thread pool;
 		fragmenting the data into a number of fragments, the number of fragments being the same as a number of local queues; 
		pushing the fragmented data into the local queues; and 
		removing the data from the local queues.
pushing data in a primary data queue (Najork: Fig. 6, main FIFO queue 242, i.e. “primary data queue”. See col. 8, ll. 43-62 discussion of main FIFO 242 and corresponding host.),
removing the data from the local queues. (Najork: Fig. 6 dequeue. See col. 8, ll. 43-62 discussion of dequeuing, i.e. “consuming” data. See also abstract – rate of requests effectively concurrent, i.e. “predetermined”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multithreaded data processing by local and primary queues of Najork into the data processing system of Hong by programming the instructions of Hong (Hong: ¶0046) to utilize multithreading for data processing by local and primary queues, as taught by Najork. Both systems are directed to processing data (Najork: abstract; Hong: ¶0001), utilizing a database (Najork: col. 4, ll. 36-47 and col. 6, l. 57 through col. 7, l. 3; Hong: abstract), organizing data in one or more queues for processing (Najork: Fig. 6, col. 8, ll. 43-62; Hong: abstract), and relying upon multithreading (Najork: abstract, col. 1, ll. 49-59; Hong: abstract). An improvement found through multithreading for data processing by local and primary queues would have been advantageous to implement in the data processing system of Hong. In fact, Hong itself discusses the benefits of relying upon multiple threads to improve system efficiency with regard to large data requests (Hong: ¶¶0008-0009) and queues are used as data structures to allow the multithreading (Hong: ¶0011). In particular, the motivation to combine the teachings of Hong and Najork would have been to allow for more efficient parallel data processing with regard to multiple requests through 
	Pandey teaches a method removing data from a primary data queue using multithreading assigned by a thread pool (Pandey: ¶¶0051-0052 – thread pool removes data from queue. See also further discussion of thread pool functionality at ¶0072, ¶¶0075-0077, ¶0103 and ¶0112.)
	fragmenting the data into a number of fragments, the number of fragments being the same as a number of local queues (Pandey: fig. 1 shows fragmenting data from queue 125 into fragments each assigned a broker thread 133. See ¶0051, which reads, “In order to circumvent a potential design problem, where the receiver thread that reads from the application JMS Topic could, in theory, also write the data out to a monitoring JMS Bus, adding undesirable lag or delay, the in-memory queue 125 is introduced. The receiver thread 131 (illustrated as a block in FIG. 1A) reads each of the messages from the Topic 113, and writes each of the messages to the in-memory queue. Then a pool of broker-threads 133 (illustrated as blocks in FIG. 1A) wait on the other side of the in-memory queue 125, to provide advantageous concurrent throughput of the substantial volume of event data streams, in enqueueing the messages onto the JMS Bus 127.”  See also ¶0052, which reads, “distributes the task of unwrapping, re-wrapping and enqueueing the messages in between multiple threads 133 thus achieving a high level of scalability through parallelism. The various foregoing features of the Concurrent Throughput Receiver 115 may contribute to supporting high message rates. In one example, the Concurrent Throughput Receiver 115 may be implemented (with substantial additional headroom and low latency) to support substantially concurrent throughput of the substantial volume of event streams at a high combined volume of two-hundred-and-fifty-thousand messages per minute, from six thousand sensors, of six thousand application Instances of the distributed Application.”); and
	pushing the fragmented data into the local queues. (Pandey: ¶0049 reads in part, “…in the embodiment shown in FIG. 1B, the initial receiver queue is configured as an initial bounded in-memory queue 125; and the subsequent receiver queue is configured as a JMS Bus 127….” Examiner notes that the individual adapter threads 129 dequeue data fragments as indicated by horizontal arrows leading from JMS Bus, i.e. “local queues”, to individual adapter threads. See also discussion of applicability of the teachings for efficiently processing event stream data at ¶0100.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thread pool multithreading for queue data removal of Pandey into the data processing system of Hong by programming the instructions of Hong (Hong: ¶0046) to utilize thread pool multithreading for queue data removal, as taught by Pandey. Both systems are directed to processing data (Hong: ¶0001; Pandey: abstract), utilizing a database (Hong: abstract; Pandey: abstract), organizing data in one or more queues for processing (Hong: abstract; Pandey: ¶0043), and relying upon multithreading (Hong: abstract; Pandey: ¶0048). An improvement found through utilizing thread pool multithreading for queue data removal would have been advantageous to implement in the data processing system of Hong. In fact, Hong itself discusses the benefits of relying upon multiple threads to improve system efficiency with regard to large data requests (Hong: ¶¶0008-0009) and queues are used as data structures to allow the multithreading 

	With regard to dependent claim 2, which depends upon independent claim 1,
Hong, Najork and Pandey teach the method according to claim 1, wherein fragmenting the data based on a number of local queues comprises: 
performing a modulo operation on a primary key of the data by the number of local queues (Najork: col. 7, ll. 22-35 – modulo operation on a fingerprint of H, i.e. “primary key”, by number of queues represented by “n”.); and 
fragmenting the data based on a result of the modulo operation.  (Najork: col. 7, ll. 22-35 – modulo operation on a fingerprint of H, i.e. “primary key”, by number of queues represented by “n” to be mapped to queue with corresponding identifier.)


	With regard to dependent claim 3, which depends upon dependent claim 2,
Hong, Najork and Pandey teach the method according to claim 2, wherein pushing the fragmented data into the local queues comprises: 
pushing the fragmented data into a local queue having a serial number corresponding to the result of the modulo operation.3  (Najork: col. 7, ll. 22-35 – modulo operation on a fingerprint of H, i.e. “primary key”, by number of queues represented by “n” to be mapped to queue with corresponding identifier, i.e. “serial 


	With regard to dependent claim 4, which depends upon independent claim 1,
Hong, Najork and Pandey teach the method according to claim 1, wherein removing the data from the local queues and storing the data in the database comprises: 
removing the data from the local queues using timed scheduling (Najork: abstract – time for processing through a queue determined, including dequeuing, i.e. “consuming” data downloaded. See title – scheduling downloads. See also col. 1, ll. 5-9 – scheduling processing, i.e. “timed scheduling” and further examples of scheduling with regard to time in at least figs. 3-5 and 8-9.); and
storing the removed data in the database. (Hong: abstract – storing data at a database removed from FIFO queues. See also ¶0028 – storing queue output at a database.)
	With regard to claims 6-9, claims 6-9 are similar in scope to claims 1-4 respectively and are each rejected under a similar respective rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAL BOGACKI
Examiner
Art Unit 2157





/James Trujillo/Supervisory Patent Examiner, Art Unit 2157